456 F.2d 1292
Dedorise Daniel DOYAL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1076 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 21, 1972.

Dedorise Daniel Doyal, pro se.
William S. Sessions, U. S. Atty., Jeremiah Handy, Asst. U. S. Atty., San Antonio, Tex., for respondent-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the district court denying the motion of Doyal to vacate sentence pursuant to 28 U.S.C.A. Sec. 2255.  We affirm.


2
Doyal was convicted upon trial by jury on a four-count indictment charging him with illegal importation of 750 grams of cocaine and with assault of federal customs officers.  This Court affirmed the conviction in United States v. Doyal, 5 Cir., 1971, 437 F.2d 271.  In his motion to vacate sentence Doyal alleges that the record of the proceedings in the trial court was incomplete.


3
Doyal was represented at his trial by two privately retained attorneys. The record and transcript were prepared at Doyal's expense.  The responsibility for directing whether the entire record was to be prepared rested with Doyal's counsel.  In addition, Doyal did not allege what was omitted from the transcript or how he was prejudiced by any omission.  He has wholly failed to allege upon what grounds relief could be granted.  Smith v. United States, 5 Cir. 1971, 449 F.2d 176.  Instead, he contends that a complete record should be prepared at Government expense to allow him to determine what was omitted and to further determine whether he was prejudiced thereby.  An indigent has no absolute right to a free copy of his transcript merely to search for possible defects.  Colbert v. Beto, 5 Cir. 1971, 439 F.2d 1130; Bennett v. United States, 5 Cir. 1971, 437 F.2d 1210; Skinner v. United States, 5 Cir. 1970, 434 F.2d 1036.  The judgment is


4
Affirmed.



*
 Rule 18, 5 Cir., See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I